UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7232


RONALD N. HASKINS,

                Plaintiff - Appellant,

          v.

BRIAN K. HAWK, Correctional Officer,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Timothy J. Sullivan, Magistrate Judge.
(1:11-cv-02000-TJS)


Submitted:   May 19, 2015                     Decided: May 21, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald N. Haskins, Appellant Pro Se. Douglas F. Gansler, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Laura
Mullally, Assistant Chief Counsel, Pikesville, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ronald N. Haskins appeals from the district court’s order,

following   a   jury    verdict,   entering   judgment    in    favor    of   the

Defendant in Haskins’ 42 U.S.C. § 1983 (2012) suit.                     We have

reviewed the record and find no reversible error.                Accordingly,

we affirm. *    We dispense with oral argument because the facts and

legal    contentions    are    adequately   presented    in    the   materials

before   this   court    and   argument   would   not   aid    the   decisional

process.



                                                                        AFFIRMED




     *
       We also deny Haskins’ motion for injunctive relief as moot
and not in compliance with Fed. R. App. P. 8.



                                      2